DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the "CROSS-REFERENCES TO RELATED APPLICATIONS" should the provisional application 62/538,410, its 371 of PCT/GB2018/052074 application, and its status as a continuation of US application 16/634,632, now US Patent No. 11357976 B2. Appropriate correction is required.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract recites, "An extravascular neural interface .  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6, 8-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bolea (US 2008/0103545 A1).
Re. claim 1, Bolea teaches a neural interface, comprising: a spinal portion configured to house electrical leads for one or more electrodes and provide a supporting structure (figure 13A, lead body 62 housed in cuff 130); a flexible inner flap connected to the spinal portion and configured to house and position the one or more electrodes includes a first set of electrodes and a second set of electrodes; and further wherein the first set of electrodes are arranged parallel to the second set of electrodes (figure 13A-B, parallel electrodes 136 on flexible cuff 130).

Re. claim 2, Bolea further teaches wherein the one or more electrodes includes a series of electrodes, wherein each electrode among the series of electrodes is connected to a separate electrical lead (figure 13A, electrode 160 connected to lead 62B).

Re. claim 4 and 8, Deem further teaches wherein the first set of electrodes is configured to have a positive polarity and the second set of electrodes is configured to have a negative polarity (paragraphs 0066, 0098).

Re. claim 6, Bolea further teaches wherein a polarity of each electrode is selectable and a drive current for each electrode is selectable (paragraph 0085 – selective electrode activation is facilitated to the electrodes for stimulation).

Re. claim 9, Bolea further teaches wherein a polarity of each electrode is selectable and a current intensity for achieving the current gradient for each electrode is selectable (paragraph 0341 – stimulation intensity parameters and polarity amplitudes can be adjusted).

Re. claim 10, Bolea further teaches wherein the first set of electrodes is offset from the second set of electrodes, such that a center of at least one electrode in the second set of electrodes is positioned between two electrodes of the first set of electrodes (figures 13A-B, electrodes are parallel to each other 162, 164, positioning in between the first set).

Re. claim 11-12, Bolea further teaches wherein electrodes in the series of electrodes are substantially circular/elliptical (figure 13A).

Re. claim 13, Bolea further teaches wherein the one or more electrodes include one or more wings connected to the one or more electrodes, wherein one or more of a protrusion or bite or hole is formed in the wings, and wherein the one or more of a protrusion or bite or hole is configured to be filled with a material to attach the one or more wings to the flexible inner flap (figure 13A-B, protrusion stemming from lead body 62 connected to cuff 130).

Re. claim 14, Bolea further teaches wherein the flexible inner flap is formed of at least two sheets, wherein the one or more wings are affixed to a first sheet among the at least two sheets and covered with a second sheet among the at least two sheets (figure 1AA, first and second sheets 132, 134 are affixed to one another via sutures 138).

	Re. claim 15, Bolea further teaches wherein openings are formed in the second sheet to expose the one or more electrodes (figure 13A, cuff electrode 130).

Re. claim 16 and 18-19, Bolea further teaches wherein glue or silicone affixes the one or more wings to the first sheet and wherein flexible inner flap and the outer flap are formed from a silicone-based material (paragraph 0105 – expansion of the cuff arms can be made of silicone).

Re. claim 17, Bolea further teaches wherein the one or more wings includes a plurality of segmented wings (figure 13B, protrusions/wings are segmented along its transverse plane).

Re. claim 20, Bolea further teaches wherein the silicone-based material is coated with a hydrophilic polymer (paragraph 0171 – insulative strips covering electrodes may comprise a polymeric coating).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bolea (US 2008/0103545 A1).
Re. claim 3, 5 and 7, Bolea does not explicitly teach wherein the series of electrodes includes a first set of four or more substantially elliptical curved electrodes positioned at a 45 degree angle relative to a length of the target vessel and a second set of four or more substantially elliptical curved electrodes positioned at a 45 degree angle relative to the length of the target vessel; wherein the first set of electrodes is positioned substantially opposite the second set of electrodes relative to the target vessel; and wherein the series of electrodes includes a first set of electrodes positioned orthogonal to a length of the target vessel and a second set of electrodes positioned orthogonal the length of the target vessel, but it is reminded that any claimed configuration of an element is a “matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of [the element is] significant”, as per In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), and that the particular placement of an element is “held to be an obvious matter of design choice”, as per In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the claimed design configuration in order to stimulate a desired nerve of interest. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792